Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 12, para. 1-3, filed 12/17/2020, with respect to objection to the abstract have been fully considered and are persuasive.  The objection to the abstract has been withdrawn. 
Applicant’s arguments, see pg. 12, para. 3-6, filed 12/17/2020, with respect to objection to claims 4 and 7 have been fully considered and are persuasive.  The objection to claims 4 and 7 has been withdrawn. 
Applicant’s arguments, see pg. 12, para. 7-9, filed 12/17/2020, with respect to the interpretation of claims 1-25 under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-25 under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments, see pg. 13, para. 1-3, filed 12/17/2020, with respect to the rejection of claim 25 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 25 under 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2015/0145977).
Regarding claims 1 and 13, Hoffman discloses an image processor ([0127], graphics processor), for generating a left eye image and a right eye image for a user having a user viewpoint ([0135], left and right eye images are generated and displayed in a viewing zone), based on at least a first source image having a reference viewpoint ([0135], central viewing position), the image processor comprising:
circuitry configured to
detect whether a difference between the user viewpoint and the reference viewpoint is less than a threshold value ([0125], the difference between a central viewing angle and an oblique viewing angle is compared to a threshold), and if so,
generate a left eye image and a right eye image for the user having the user viewpoint when the difference between the user viewpoint and the reference viewpoint is less than the threshold value ([0125], [0126], when the difference between the central viewing angle and the oblique viewing angle is less than the threshold, the left and right images are output with no adjustment), 
([0127], [0128], when the difference is greater than the threshold the left and right images are adjusted), 
wherein the difference between the user viewpoint and the reference viewpoint includes at least one of a difference between respective viewpoint positions ([0126], the oblique viewpoint position is compared to the central viewing viewpoint position).
Regarding claims 2 and 14, Hoffman discloses wherein the difference between the respective viewpoint positions includes a difference between a viewing position of the user viewpoint and a viewing position of the reference viewpoint ([0126], the oblique viewpoint position is compared to the central viewing viewpoint position), and
wherein if the difference between the respective viewpoint positions is not less than a distance threshold value, then the image processor is configured to generate a circuitry generates the adapted version of the at least one of the left eye image or the right eye image for the user viewpoint, adapted so that the difference between the respective viewpoint positions becomes less than the distance threshold value ([0127], [0128], when the difference is greater than the threshold the left and right images are adjusted to make the difference less than a 10 degree difference).
Regarding claims 5 and 17, Hoffman discloses wherein the circuitry generates the adapted version of the left eye image and the right eye image for the user viewpoint, adapted so that the viewing position of the user viewpoint is made substantially coincident with the viewing position of the reference viewpoint ([0126], [0128], the images are reprojected to bring the central viewpoint in alignment with the oblique viewpoint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 15, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2015/0145977) in view of Strom et al. (Strom) (US 2016/0219268).
Regarding claims 3, 4, 15, and 16, Hoffman discloses wherein the circuitry generates the adapted version of the left eye image and the right eye image for the user adapted so that the difference between the respective viewpoint positions becomes less than the distance threshold ([0127], [0128], when the difference is greater than the threshold the left and right images are adjusted to make the difference less than a 10 degree difference).
Hoffman is silent about when the user’s view is temporarily interrupted and wherein the circuitry is further configured to detect presence or absence of a blink based upon an image of the user’s eyes.
Strom from the same or similar field of endeavor discloses when the user’s view is temporarily interrupted ([0090], the view cone is updated when a user blinks) and wherein the circuitry is further configured to detect presence or absence of a blink based upon an image of the user’s eyes ([0090], the view cone is updated when a user blinks, detected using captured images of a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strom into the teachings of Hoffman for allowing to user to signal a desire to correct an image viewpoint (see Strom [0090]).
Regarding claim 25, the limitations of claim 25 are rejected in the analysis claim 13.  Strom further discloses a non-transitorv computer-readable storage medium having embodied thereon computer executable instructions, which when executed by a computer system cause the computer system to perform a method ([0022], a program stored on a CRM is executed by a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Strom into the teachings of Hoffman for causing a computer to execute the method of claim 13.



Claims 8, 12, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2015/0145977) in view of Sagardoyburu et al. (Sagardoyburu) (US 2009/0213147).
Regarding claims 8 and 20, Hoffman discloses the image processor according to claim 1.
Hoffman is silent about wherein the difference between the respective viewpoint directions includes a difference between a viewing direction elevation of the user viewpoint and a viewing direction elevation of the reference viewpoint.
Sagardoyburu from the same or similar field of endeavor discloses wherein the difference between the respective viewpoint directions includes a difference between a viewing direction elevation of the user viewpoint and a viewing direction elevation of the reference viewpoint ([0064], the viewing zone is adapted if a viewer is detected to be above or below a central axis of the display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sagardoyburu into the teachings of Hoffman for allowing the view to view display over a wide range of viewing angle (See Sagardoyburu [0030]).
Regarding claims 12 and 24, Hoffman further discloses wherein the circuitry is further configured to detect a viewing direction based upon a detected face orientation direction and a detected visual line direction ([0100], face detection and gaze tracking).


Allowable Subject Matter
Claims 6, 7, 9, 10, 11, 18, 19, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488